Citation Nr: 1515013	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  03-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for arthritis of the bilateral shoulders.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  This matter was previously remanded by the Board in June 2014.


FINDING OF FACT

The probative, competent evidence demonstrates that degenerative joint disease 
(DJD) of the bilateral shoulders is proximately due to the Veteran's service-connected diabetes and associated peripheral neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for service connection for DJD of the bilateral shoulders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for DJD of the bilateral shoulders, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has arthritis of the bilateral shoulders related to his service or proximately due to his service-connected diabetes and associated service-connected peripheral neuropathy of the bilateral lower extremities.  Specifically, he asserts that the peripheral neuropathy has caused him to fall frequently, which has led to the development of arthritis.  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.
Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the Veteran underwent VA examination in July 2014.  The VA examiner diagnosed DJD of the glenohumeral joints of both shoulders.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether a current disability was caused or aggravated by the Veteran's service-connected diabetes and associated peripheral neuropathy, the July 2014 VA examiner opined that there was evidence that the Veteran fell often due to his peripheral neuropathy.  Additionally, the Veteran reported that he often fell directly onto his shoulders, and that the falls and shoulder pain started around the same time.  The VA examiner stated that traumas such as the Veteran's falls could damage the articular cartilage surfaces and portend DJD.  As such, the VA examiner opined that the Veteran's DJD of the bilateral shoulders was at least as likely as not caused by his frequent falls due to his service-connected peripheral neuropathy.  The Board also notes that the July 2014 VA examiner also examined other parts of the Veteran's body, such as the neck, back, and legs, related to his arthritis claim, however did not find that any arthritis or joint disease in those body parts was proximately due to the Veteran's service-connected disabilities.

Based on the foregoing, the Board finds that the probative, competent evidence demonstrates that the Veteran's DJD of the bilateral shoulders is proximately due to his service-connected diabetes and associated peripheral neuropathy of the bilateral lower extremities.  Therefore, service connection for DJD of the bilateral shoulders is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Entitlement to service connection for DJD of the bilateral shoulders is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


